Title: To Thomas Jefferson from Thomas Appleton, 8 May 1825
From: Appleton, Thomas
To: Jefferson, Thomas


                        dear Sir
                        
                            Leghorn
                            8 may 1825
                    I greatly regret it was not in my power, to comply with your wishes, that your chimney-mantles might be Sent, by a different vessel, from that which carries the bases & the paving squares; but there was no other vessel in port, at the time.—I have mention’d to Mr Thompson, the Collector, those cases which are for your private account, and they are so mark’d, that there can arise no confusion.—great labour & Skill were exercis’d by the Sculptor, in the workmanship & selection of the various marbles, and I hope they will be found Satisfactory.—The Sculptor, far from making any proffit on them, assures me, that on any other occasion, he must have added 50 Dolls to the price in the amount.—Since Shipping the marble works, the Brig wm Gray, Captn McKeever has arriv’d, & is up for freight for New York. by this vessel I shall Send the Capitels, & will Sail in one month.—I call’d a few days ago, on madame Pini, at Pisa, where I found her confin’d to her bed, and rapidly approaching dissolution—her disorder is on the lungs, & her physicians have pronounc’d her malady, past all remedy—she will leave three children, & a husband who is devotedly attach’d to her.—I have long observ’d a tendency to this fatal disorder, for she was produc’d by the expiring effort, of an ill-tim’d marriage, as her father had pass’d three score & ten, before he took his wife, and which injudicious connection evidently hasten’d the period of his life—She was a comely woman, and there was precisely, half a century, difference in their ages.—mr Pini is earnestly pressing the arrival of his funds, for the reasons, I have mention’d in my preceding letters; to wit, that he has bought a Small farm, contiguous to some lands he owns, in the environs of Pisa.—As you have not mention’d anything, in your last letters, in relation to the Capitels for the interior of your fabric, of which, I wrote you the prices in marble, or in wood, I presume, you have found, a better mode of Supplying this want, in the United-States.—If in the progress of your edifice, you Should have occasion for any further architectural works, your instructions shall be scrupulously attended to.—Raggi, will undoubtedly wait on you, in order to obtain some work, for he is reduc’d, I believe, to his last cent—I think him an honest & well-intention’d man, but he is so vague & flighty in his projects, that one would judge either that he is not yet arriv’d at maturity, or that he is returning into a second childhood—in Short, he is now only fit for dayly labour, if he is even fit for that—now, that he sees, the injudicious agreement he made for the bases, he gives the most ridiculous reasons for doing so; to wit, “for fear of giving offense”.—Your chimney mantles are, as follows2. call’d Mischio1—Venato Nuvolato}LargeSize—2—Mischio1—Statuario1—Bardiglio fiorito1 Common, }Smaller Sizewith the Sincerest Sentiments of esteem & respect Y. Obt Servt
                        Th: Appleton